DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Preliminary Amendment
According to preliminary amendment filed on 7/30/2020, claims 21 and 22 have been canceled.  Therefore, claims 1-20 are considered on the merits. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the “a control logic” in claims 1-3, 6, 10-12, 14 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Berner et al. (US 2018/0189959) teaches a dynamic vision sensor (DVS) or change detection sensors, the chip or sensor is configured to control or modulate the event rate.  For example, this control can be used to keep the event rate close to a desired rate or within desired bounds.  Adapting the configuration of the sensor to the scene by changing the 

Zamir et al. (US 2018/0295298) teaches an imaging apparatus and method for acquiring intensity images through a dynamic vision sensor, the method including resetting an inner state of each of a plurality of pixels in the dynamic vision sensor to a predetermined value; receiving from at least one of the plurality of pixels an event signal based on a change in its inner state indicative of a difference in amount of light incident upon the at least one of the plurality of pixels versus that corresponding to the predetermined value; and integrating over a time period the received event signal for the at least one of the plurality of pixels to determine the 
intensity of light incident upon the at least one of the plurality of pixels. 
	Bock et al. (US 2021/0344854) teaches an event sensor includes a plurality of pixels, an 
external readout line shared among the plurality of pixels, and an external processing circuit.  Each pixel is configured to output pixel data indicative of an intensity of incident illumination.  The external processing circuit is configured to output a stream of pixel events.  Each respective pixel event is generated when a comparator of the external processing circuit obtains a sample 
of pixel data from a particular pixel via the external readout line that breaches a threshold value. 
	Posch (US 2020/0396409) teaches an event-based image sensor that includes a plurality of pixel circuits.  Each pixel circuit includes a photoreceptor circuit with a light-sensitive element configured for delivering at an output a photoreceptor current, an analog bus, and a bank of current memory cells connected to the analog bus.  An output of the photoreceptor 
current sign detector. 
	Yafee et al. (US 2020/0058205) teaches a pulsed image capturing system includes a pulse generation circuit, a dynamic vision sensor (DVS), and a DVS scanning and readout circuit.  A global reset signal is transmitted to pixels of the DVS to set a reference illumination level for the pixels, and then a pulsed light pattern is generated.  A global hold signal is transmitted to the pixels, after the pulsed light pattern is generated, to hold an illumination change event indicating a change with respect to the reference illumination level.  A DVS scanning and readout operation is performed on event signals received from the pixels, after the global hold signal is transmitted to the pixels.  A reflection of the pulsed light pattern is extracted from the DVS output after cleaning artifacts from the DVS output without additional image processing. 
	However, none of the prior art of record teaches or fairly suggests the combination of limitations or features of independent claim 1 that includes “…one or more address event representations configured to select one of the column lines, and to obtain the event signal output from a subset of the DVS pixels connected to the selected column line; and a control logic configured to generate image data using the event signals output from the DVS pixels, wherein the control logic is further configured to divide the DVS pixels into a plurality of groups, and to allocate a different readout time to each of the groups.”  The prior art of record also fails to teach or suggest the combination of limitations or features of independent claim 10 that includes “…one or more address event representations configured to determine one of the column lines as a selection column line, and to obtain the event signal output from selection DVS pixels connected to the selection column line; and a control logic configured to control the address event representations, and to receive the event signal from the address event representations, wherein the control logic determines a readout time of the selection DVS pixels based on a time for the address event representations to obtain the event signal.”  The prior art of record also fails to teach or suggest the combination of limitations or features of independent claim 14 that includes “…the DVS pixels are divided into a first group and a second group; one or more address event representations configured to select one of the column lines, and to obtain the event signal output from DVS pixels connected to the selected column line; and a control logic configured to control the address event representations, and to determine an event corresponding to the event signal using the event signal, wherein a first readout time of the first group is determined according to a position of the first group in the pixel array, and a second readout time of the second group is determined according to a position of the second group in the pixel array, the first readout time and the second readout time being different from each other.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NHAN T TRAN/Primary Examiner, Art Unit 2697